                                                            Case 5:17-cv-02514-JGB-SHK Document 316-2 Filed 09/09/20 Page 1 of 2 Page ID
                                                                                             #:6563



                                                            1
                                                            2
                                                            3
                                                            4
                                                            5
                                                            6
                                                            7
                                                            8
                                                            9
                                                           10                         UNITED STATES DISTRICT COURT
                                                           11          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                RAUL NOVOA, JAIME CAMPOS                   Case No. 5:17-cv-02514-JGB-SHKx
                                                           13   FUENTES, ABDIAZIZ KARIM, and
AKERMAN LLP




                                                                RAMON MANCIA, individually and on
                                                           14   behalf of all others similarly situated
                                                           15                   Plaintiff,                 [PROPOSED] ORDER GRANTING
                                                                      vs.                                  DEFENDANT THE GEO GROUP,
                                                           16                                              INC.’S EX PARTE APPLICATION
                                                                                                           TO SHORTEN TIME AND
                                                           17   THE GEO GROUP, INC.,                       ADVANCE HEARING ON
                                                                                                           DEFENDANT'S MOTION TO
                                                           18                   Defendant.                 CONTINUE TRIAL AND
                                                                                                           PRETRIAL DATES AND REOPEN
                                                           19                                              DISCOVERY
                                                           20   THE GEO GROUP, INC.,
                                                           21                   Counter-Claimant,
                                                                      vs.
                                                           22
                                                           23   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           24   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated,
                                                           25
                                                                                Counter-Defendant.
                                                           26
                                                           27
                                                           28
                                                                                                       1                   CASE NO. 5:17-CV-02514-JGB-SHKX

                                                                                                 [PROPOSED] ORDER
                                                            Case 5:17-cv-02514-JGB-SHK Document 316-2 Filed 09/09/20 Page 2 of 2 Page ID
                                                                                             #:6564



                                                            1         The Court, having considered Defendant The GEO Group, Inc.'s (GEO) Ex
                                                            2   Parte Application to Shorten Time and Advance Hearing on Defendant's Motion to
                                                            3   Continue Trial and Pretrial Dates and Reopen Discovery in the above-captioned
                                                            4   matter, and the entire record herein, and having found good cause, HEREBY
                                                            5   ORDERS AS FOLLOWS:
                                                            6         The Court GRANTS GEO's Ex Parte Application to Shorten Time and
                                                            7   Advance Hearing on Defendant's Motion to Continue Trial and Pretrial Dates and
                                                            8   Reopen Discovery and extends the deadlines below as follows:
                                                            9
                                                                             Event                  Current Date              Advanced To
                                                           10
                                                                Hearing on Defendant's         Monday, October 5,        Monday, September 14,
                                                           11   Motion to Continue Trial and   2020                      2020
                                                                Pretrial Dates and Reopen
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Discovery
                LOS ANGELES, CALIFORNIA 90071




                                                                Plaintiff's Deadline to file   Monday, September 14,     Friday, September 11,
                                                           13   opposition to Defendant's      2020                      2020
AKERMAN LLP




                                                                Motion
                                                           14
                                                           15
                                                                      IT IS SO ORDERED.
                                                           16
                                                           17
                                                                DATED:
                                                           18
                                                                                                          HON. JESUS G BERNAL
                                                           19                                             UNITED STATES DISTRICT JUDGE
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                      1                        CASE NO. 5:17-CV-02514-JGB-SHKX

                                                                                                [PROPOSED] ORDER
